1

2                              UNITED STATES DISTRICT COURT

3                           EASTERN DISTRICT OF CALIFORNIA

4

5    UNITED STATES OF AMERICA,                   No. 2:14-cr-00309-GEB
6                      Plaintiff,
7          v.                                    RULINGS ON THE LOSS AND
                                                 RESTITUTION AMOUNTS TO BE
8    CARISSA CARPENTER,                          INCLUDED IN THE PRESENTENCE
                                                 REPORT
9                      Defendant.
10

11                The parties disagree about what loss and restitution

12   findings should be included in the Presentence Report (“PSR”).

13   The   United    States     of    America    (the    “government”)            submitted    to

14   chambers     on     November      13,     2018     via    email        for     in    camera

15   consideration         a         “Loss/Restitution             Attachment            (Revised

16   11/13/2018)”       reflecting      its     position      on    these    issues.          The

17   government requests that this attachment replace the loss and

18   restitution attachments in the PSR.                 The government argues “that

19   the total loss is $3,922,807.00 and the total restitution amount

20   is    $4,07[0],955.17.”1            Gov.’s       Supplemental          Memorandum        re:

21   Loss/Restitution (“Gov.’s Supp. Br.”) at 4:8–9, ECF No. 137.                             The

22   government     contends    that     the    restitution        amount   is     $148,147.302

23   higher than the loss amount because the restitution amount takes

24   into account the interest and fees of R.W.’s loss.                      Id. at 6:11–28.

25   Defendant Carissa Carpenter (“Carpenter”) counters that “the loss

26   1 These totals are incorrect; specifically, the correct loss amount in the
     government’s loss/restitution chart is $3,785,807.87 and the restitution
27   amount is $3,933,955.17.
     2 The referenced difference is not the exact difference stated but the actual
28   amount has no bearing on the ultimate decision herein.
                                                 1
1    and restitution in this matter are both less than $3.5 million.”

2    Def.’s   Loss/Restitution      Calculations      (“Def.’s     Supp.    Br.”)    at

3    5:16–17, ECF No. 138.       Carpenter argues since the loss amount is

4    less than $3,500,000, her offense level in the PSR should only be

5    enhanced 14 or      16 levels under U.S.S.G. § 2B1.1(b)(1)(H)–(I).

6    Def.’s Formal Objections at 14–17, ECF No. 127; see PSR ¶ 53, ECF

7    No. 121.

8                Carpenter    contends      that   the     government’s    loss     and

9    restitution figures are erroneous because “between $72,000 and

10   $300,000 of [R.W.’s3] investment [which the government argues is

11   a loss] has already been accounted for” “via the $1.15 million

12   related to [J.A.I.].”      Def.’s Supp. Br. at 4:4–7.             The government

13   argues   R.W.’s   investments    are    not    part    of   the   J.A.I.   losses

14   because R.W.’s investments occurred “months before the losses

15   captured in the [J.A.I.] loss item, and in different amounts from

16   any of the wire transfers from the [J.A.I.] account.”                      Gov.’s

17   Supp. Br. at 7:8–10.         The government contends “the first wire

18   transfer from [J.A.I.’s] account . . . [into Carpenter’s account]

19   for which the United States has evidence was $125,000 on March 9,

20   2007.”     Id. at 7:4–5.      The government supports its argument by
21   citing R.W.’s interview with the Federal Bureau of Investigation

22   (“FBI”), in which R.W. explains he invested $300,000 through two

23   payments of $150,000 made in 2006, months before the first J.A.I.

24   wire transfer.      Id. at 7:7-8.          The government also argues that

25   R.W. never stated he invested through J.A.I.                Id. at 7:2–3.      The

26   evidence demonstrates that the government is correct, since R.W.
27
     3 The victims are referenced by their initials for privacy reasons and since
28   such sentencing information is not typically placed on the public docket.
                                            2
1    made    his     investment      months       before     the     first      J.A.I.    account

2    transfer       and    since    the    J.A.I.       transfer    amounts      do   not      match

3    R.W.’s     investment         amounts.             Therefore,       this    objection        is

4    overruled.

5                   Carpenter also argues that S.Y.’s $25,000 investment is

6    already included under J.A.I.’s losses because S.Y.’s investment

7    was pooled with other investors as part of the $125,000 transfer

8    from J.A.I. to Carpenter on March 9, 2007.                          Def.’s Supp. Br. at

9    4:8-15.        The government disputes this characterization, arguing

10   S.Y.’s investment was not included under J.A.I.’s losses because

11   S.Y.’s investment was made a month before J.A.I.’s March 9, 2007

12   transfer to Carpenter.               Gov.’s Supp. Br. at 7:26-8:4.                  However,

13   despite S.Y. stating in his interview with the FBI that he made

14   his investment in February 2007, S.Y. states in his victim impact

15   statement that he wired $25,000 around the first week of March

16   2007.      S.Y.       Victim    Impact       Statement,       ECF    No.     121-3     at    7.

17   Further,       S.Y.    states    in    his    interview       with    the    FBI     that    he

18   invested $25,000 with J.A.I. and that this investment was pooled

19   with four other investors because the minimum investment amount

20   for one unit or share was $125,000.                   S.Y. Interview, ECF No. 137-
21   3 at 1–2.       The bank records provided by the government show that

22   on March 9, 2007, J.A.I. paid Carpenter                         $125,000.           Decl. of

23   Special Agent Brandon Kutz (“Kutz Decl.”), ECF No. 137-1 at 5.

24   Since S.Y. states that he invested with J.A.I. in March 2007 and

25   that this money was pooled with four other people for a total

26   $125,000 investment, it is evident that S.Y.’s investment was a
27   part of the $125,000 transfer from J.A.I. to Carpenter on March

28   9,     2007.          Therefore,      the    evidence         demonstrates         that     the
                                                    3
1    government has double counted S.Y.’s investment with the J.A.I.

2    loss amount.      Cf. United States v. Vera, 893 F.3d 689, 694 (9th

3    Cir. 2018) (encouraging “express findings by a district court

4    regarding the reliability of [evidence considered in connection

5    with sentencing]”).        Hence, this objection is sustained.

6                 Carpenter also argues that a $125,000 wire transfer

7    from I.F. on March 14, 2007 should not be included in the loss

8    and restitution calculations because “[t]he government has not

9    identified any specific investor (or inventors [sic]) related to

10   this transaction.”        Def.’s Supp. Br. at 4:17–22.                   The government

11   counters that “the circumstantial evidence demonstrates that this

12   was an investment in Carpenter’s fraud scheme.”                      Gov.’s Supp. Br.

13   at 4:16–17.      Specifically, the government argues that this wire

14   transfer should be included in the total loss and restitution

15   amounts because the $125,000 was transferred into the same IPAHC

16   bank account into which Carpenter received wire transfers and

17   made deposits of payments in similar amounts from other victims

18   around    the    same     time,        including         investments      made    through

19   financial entities.        Gov.’s Supp. Br. at 4:17–24.                   Carpenter has

20   not   shown     that     I.F.     is    not        an    appropriate      recipient     of
21   restitution.     Therefore, this portion of Carpenter’s argument is

22   overruled.

23                Carpenter    argues        the       $2,059.06   loss      and   restitution

24   amounts   for    R.B.4    should        not       be    included   in    the     loss   and

25   4 On November 8, 2018, the government filed a victim impact statement from
     R.B. in which R.B. claims $5,000,000 in loss and restitution. R.B. Victim
26   Impact Statement, ECF No. 133-1. However, R.B.’s victim impact statement did
     not explain the nature or circumstances of R.B.’s claimed loss. See United
27   States v. Waknine, 543 F.3d 546, 557 (9th Cir. 2008) (finding “affidavits
     [filed in support of restitution order] were too summary and too conclusory to
28   be sufficiently reliable”). Further, in its most recent Supplemental
                                                   4
1    restitution amounts because R.B. “received over $1.3 million”

2    from Carpenter over the course of their romantic relationship.

3    Def.’s    Supp.     Br.   at     4:23–5:2.             The   government,       however,         has

4    already       removed     this    loss     and          restitution      claim      from        its

5    calculation of the total loss and restitution amounts.                                     Gov.’s

6    Supp. Br. at 1 n.1.               This claim does not present a concrete

7    controversy       justifying      judicial             decision.        Therefore,         it   is

8    disregarded.

9                  Carpenter         challenges             F.Y.’s      $380,000         loss        and

10   restitution amounts, contending that four payments F.Y. made to

11   Carpenter in the relevant period between 2009 and 2010 totaled

12   only $125,800, not $380,000.               Def.’s Supp. Br. at 5:3–11.                       F.Y.

13   signed    a    victim     impact        statement         in    which    F.Y.       makes       the

14   conclusory claim that F.Y. invested over $380,000 in Carpenter’s

15   ventures.        ECF    No.     121-3.      Carpenter           supports      her    position,

16   citing a telephone interview that the FBI conducted with F.Y.

17   during which F.Y. estimated that F.Y. made three payments of

18   $150,000, $100,000, and $60,000 to Carpenter.                            Ex. E to Def.’s

19   Supp. Br. at 1.           During that interview, F.Y. also stated that

20   F.Y.     provided       Carpenter       with       a     signed     blank     check,        which
21   Carpenter subsequently filled out for $60,000.                          Id.     Bank records

22   provided by both the government and Carpenter, however, evince

23   that   while     F.Y.     did    make    four      payments        to   Carpenter      between

24   September and October 2009, these payments totaled only $125,800.

25   Memorandum, filed on November 13, 2018, the government removed the
     loss/restitution amount for R.B. from its total loss and restitution
26   calculations because the bank records indicate a “sizable number of transfers
     of money back and forth between Carpenter and R.B.” which make it “difficult
27   to identify or reasonably estimate the amount of loss” for R.B. Gov.’s Supp.
     Br. at 1 n.1.
28
                                                    5
1    Kutz Decl., ECF No. 137-1 at 11; Ex. F to Def.'s Supp. Br.                          The

2    referenced bank records contradict the conclusory $380,000 amount

3    in F.Y.’s victim impact statement.              Therefore, this objection is

4    sustained.

5               Carpenter also objects to a $12,000 payment from E.H.

6    being included in the loss and restitution amounts, contending

7    that E.H. “was not an investor.”               Def.’s Supp. Br. at 5:12–13.

8    The   government    counters       that   a   $12,000     cashier’s      check    dated

9    January 10, 2010, payable to Carpenter from E.H. was deposited

10   into Carpenter’s bank account, and around this time Carpenter

11   deposited checks or received wire transfers into the same account

12   from other victims.          Gov.’s Supp. Br. at 5:16–19.                  Carpenter

13   provides a telephonic statement from E.H. in support of this

14   objection, in which E.H. states E.H. has no recollection of ever

15   issuing a check to Carpenter and denies having invested money

16   with Carpenter.          Ex. G. to Def.’s Supp. Br.               Considering this

17   telephonic statement and E.H.’s failure to file a victim impact

18   statement,   the     government       has     not    demonstrated     that       E.H.’s

19   $12,000 payment should be included in the calculation of total

20   loss and restitution.        Therefore, this objection is sustained.
21              For     the    stated    reasons,        the   total   loss    amount     is

22   $3,494,607.87 and the total restitution amount is $3,642,755.17.

23   In light of the loss amount, ¶ 53 in the PSR concerning the

24   specific offense characteristics is changed from an offense level

25   18 to an offense level 16.           Therefore, the total offense level is

26   28 and the advisory guideline imprisonment range is 78–97 months.
27              Since the rulings herein resolve objections to the PSR,

28   the court is required by Rule 32(i)(3)(C) to “append a copy of
                                               6
1    the court’s [rulings] . . . to any copy of the presentence report

2    made available to the Bureau of Prisons.”      Fed. R. Crim. P.

3    32(i)(3)(C).

4             Dated:   November 16, 2018

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                     7
